EXHIBIT CERTIFICATION OF ARTHUR LANG PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Amera Resources Corporation (the ACompany@) on Form 20-F, for the year ending December 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the AReport@), I, Arthur Lang, Chief Financial Officer and Director of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley
